Title: To James Madison from William C. C. Claiborne, 14 May 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


14 May 1804, New Orleans. “On this morning, I received the enclosed letter from the Commandant of the District of Ouachitas and returned the answer of which the paper marked B is a copy.
“You will have discovered, that some time had elapsed after the delivery of Louisiana to the United States, before the posts of Nachitoches and Ouachitas were taken possession of by our troops; This delay arose from an unwillingness to reduce our force in this city, until the greater part of the Spanish troops had been withdrawn, and the long voyage, which the detachment had to perform, previous to their reaching the posts aforesaid.”
